PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date September 6, 1966.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that the order of the Full Commission in remanding the cause for further proceedings consistent with its opinion is proper. However, we would add and make it clear that such remand does not preclude the Deputy Commissioner from exercising quasi-judicial discretion to receive additional testimony,, if he deems it necessary to comply with the mandate. We view this remand to be governed by the principles announced by us in Tampa Electric Company v. Crosby, Fla., 168 So.2d 70.
The petition is therefore denied.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.